Citation Nr: 0900810	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a right knee anterior cruciate ligament (ACL) surgical 
repair.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2003 to August 
2006.

This matter is on appeal from the Hartford, Connecticut 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's right knee disability has been manifested by 
objective complaints of pain; subjective findings include a 
normal range of motion and no instability.  Recurrent 
subluxation, instability, dislocated semilunar cartilage, and 
ankylosis have not been shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a right ACL surgical repair have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002);  38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 
5258, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

VA General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa. 

The Board notes that the veteran's claim is an appeal from an 
initial assignment of a disability rating.  As such, the 
claim requires consideration of the entire time period 
involved.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Furthermore, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings is permissible.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The veteran's service treatment records indicate that he 
injured his right knee in November 2003, which ultimately 
resulted in corrective surgery in October 2005.   In February 
2007, the RO granted service connection for residuals 
following this corrective surgery and assigned a 0 percent 
(noncompensable) rating.  In order to warrant a compensable 
rating for a right knee disability, the evidence must show 
the following:

*	degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent under DC 5003);
*	knee ankylosis in a favorable angle (30 percent under DC 
5256);
*	slight recurrent subluxation or lateral instability (10 
percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint (20 percent 
under DC 5258);
*	symptomatic removal of semilunar cartilage (10 percent 
under DC 5259);
*	limitation of flexion to 45 degrees (10 percent under DC 
5260); or
*	limitation of extension to 10 degrees (10 percent under 
DC 5261).

The Board first concludes that the evidence does not show 
degenerative arthritis of the right knee.  Although the 
December 2006 VA examiner concluded that additional imaging 
was not needed at the time of the examination, he related 
that there were no constitutional signs of arthritis.  
Therefore, a higher rating for arthritis is not warranted.

Next, ankylosis has not been shown.  Ankylosis is defined as 
a stiffening of the joint.  While some limitation of motion 
has been shown, at its worse limited to 105 degrees of 
flexion in October 2005 (with extension reported as 
substantially normal), this level of movement does not 
support a higher rating based on ankylosis.  

Next, the evidence does not indicate instability of the knee.  
Mere weeks after his surgery in October 2005, the follow-up 
evaluations noted no instability.  Similarly, another follow-
up evaluation in December 2005 indicated that his knee 
displayed "great stability."  Additionally, there were no 
episodes of dislocation or subluxation noted at his December 
2006 VA examination, and a Lachman's test and anterior and 
posterior drawer tests were all negative.  Consequently, a 
compensable rating based on instability or subluxation is not 
warranted.

In addition, the clinical medical evidence indicated some 
post-surgery knee issues such as "minimal effusion" in 
November 2005 through January 2006.  Additionally, he again 
complained of pain and effusion in April 2006 and that his 
knee was locking up in May 2006.  At his December 2006 VA 
examination, he complained that his knee locked at times and 
buckled at others, although there was no swelling, locking or 
giving way observed.  

Such symptomatology is evaluated under the criteria in DC 
5258.  However, these symptoms must be accompanied by 
evidence of dislocated semilunar cartilage.  In this case, 
there is no mention or suggestion that there is any disorder 
related to the semilunar cartilage.  As a result, a 
compensable rating based on dislocated semilunar cartilage 
with effusion or knee locking is not warranted.  

Similarly, the veteran's surgery was undertaken to repair the 
ligament.  There is no evidence that any cartilage was 
removed.  Therefore, the provisions of DC 5259 are not for 
application.  

With respect to limitation of flexion and extension, veteran 
does not have a limited range of motion in his right knee.  
Although his flexion in October 2005 was somewhat limited  
(105 degrees), it steadily improved to 120 degrees in 
November 2002, 130 degrees in December 2005 and 132 degrees 
in January 2006.  By the time of his VA examination in 
December 2006, his flexion had improved to a normal range of 
140 degrees.  Additionally, his extension was substantially 
normal at all times following his surgery.  These 
measurements do not support higher ratings under DC 5260 or 
DC 5261.

Furthermore, the Board has considered the functional 
equivalent of limitation based on pain.  While he has 
complained of some knee pain, it does not appear that this 
pain has impacted his range of motion.  In this case the pain 
was not persistent but, according to the veteran's statements 
to physicians in January and April 2006, his knee pain arose 
when running.  At his December 2006 VA examination, he stated 
that his right knee pain was "intermittent and is brought on 
by running, by squatting and sometimes happens first thing 
when he gets out of bed."  

The VA examiner's own observations were that pain was present 
only after long distance running and was relieved by rest.  
Therefore, while some knee pain was evident, there was no 
indication that this pain translated to a reduction in range 
of motion.  Consequently, a compensable rating based on a 
limited range of knee motion is not warranted.  

The Board has also considered the veteran's statements as to 
his worsening disability.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment due to pain.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 
Vet. App. at 25 (interest may affect the credibility of 
testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds no evidence that the veteran's 
right knee has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In the December 2006 VA examination, the examiner noted that 
the disability had no effect on the veteran's current 
employment as a security guard, because he could sit down.  
Moreover, the evidence does not show that he has been 
hospitalized due to right knee complaints.  Therefore, 
referral for an extraschedular evaluation for his right knee 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms do not nearly 
approximate the criteria for a compensable disability rating. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's right knee claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records and he was afforded a VA 
examination in December 2006.  The record shows that he is 
not under VA care and has submitted no private treatment 
records.  Therefore, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial compensable rating for residuals of a right knee 
ACL surgical repair is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


